Exhibit 10.27

 

FIRST AMENDMENT
TO
BAXTER INTERNATIONAL INC.
EMPLOYEE STOCK PURCHASE PLAN
(As Amended and Restated Effective July 1, 2011)

WHEREAS, Baxter International Inc. (“Baxter”) maintains the Baxter International
Inc. Employee Stock Purchase Plan (the “Plan”);

WHEREAS, Section 3.03(b) of the Plan imposes a limit on the maximum number of
shares that can be purchased by an Eligible Employee in a U.S. Offering, as
defined in the Plan (“Limit”);

WHEREAS, the administrative practice has been to impose the same Limit on
International Offerings, as defined in the Plan;

WHEREAS, the Administrative Committee has consistently exercised its authority
over administrative matters of the Plan, including necessary amendments,
pursuant to the delegation of such authority by the Compensation Committee of
the Board of Directors of Baxter on November 9, 2015;

WHEREAS, it is appropriate for the terms of the Plan to reflect the
administrative practice; and

NOW, THEREFORE, the Plan is hereby amended as follows, effective as of July 1,
2011:

1.Section 3.03 of the Plan is amended by the addition of the following paragraph
immediately following Section 3.03(c):

“Except as otherwise determined by the Committee, the limitation set forth in
Section 3.03(b) shall also apply to International Offerings, and the Committee
shall have the authority to impose other limitations on the number of shares
that may be purchased pursuant to any U.S. or International Offering as it
determines to be necessary to comply with any applicable law or otherwise
appropriate.”

IN WITNESS WHEREOF, the undersigned has executed this First Amendment on behalf
of Baxter International Inc. this 15th day of July, 2016.

BAXTER INTERNATIONAL INC.


By: /s/ Jeanne K. Mason_____________________

Jeanne K. Mason
Corporate Vice President, Human Resources

 

 